Mehricic, J.
1. The plaintiff insists that a tax duly assessed upon land of a nonresident proprietor can be collected only by a seizure and sale of personal property or of the land itself. If this position could be maintained, the further proposition contended for by him, that the defendants acted without legal authority, and were trespassers in causing him to be arrested and imprisoned for the purpose of enforcing the payment of the tax imposed upon his land, would follow as a direct and necessary consequence. But the terms in which the provisions of the statute upon this subject are expressed are too explicit to admit of any doubt in their interpretation ; and they so clearly afford a further and additional remedy for the collection of a tax, that the conclusion of the defendants cannot be adopted without a manifest perversion of their meaning. If any person neglects for fourteen days after demand to pay his tax, the collector, if unable to find goods upon which to levy it, may take the body of such person and commit him to prison, there to remain until he shall pay the tax and charges of commitment and imprisonment. Rev. Sts. c. 8, § 11. And the like proceeding precisely may be had in the collection of taxes upon land of. nonresident proprietors. § 19. If cases may be supposed, such perhaps as some of those referred to by the plaintiff’s counsel, in which the application of the imperative rule of the statute in the collection of taxes would seem to be too hard and severe to justify its continuance, relief should be sought in its modification by the legislature and not in its abrogation by judicial construction.
2. The arrest of the defendant could be justified only upon its being made to appear in the return of the officer that he *193could find no goods whereon to levy the tax. This is not indeed said by him in express terms ; but taking into consideration the whole of the return, that conclusion appears to be a direct and unavoidable implication from its statements. That is sufficient. It is not suggested by the plaintiff that in fact any goods existed which could, upon search or inquiry, have been found whereon the tax might have been levied; he only relies upon a supposed imperfection, not in the discharge by the officer of his duty, but in the account which he has rendered of its performance; but we see no deficiency which will sustain his objection. Exceptions overruled.